Citation Nr: 0315562	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






REMAND

The veteran served on active duty January 1964 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In November 2002 the Board undertook additional development 
of the issue of service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
veteran's service personnel records were obtained.  The 
Federal Circuit Court of Appeals has now held that 38 C.F.R. 
§ 19.9(a)(2) is invalid.  Disabled American Veterans et. al 
v. Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 
(Fed. Cir. May 2, 2003).   The RO has not had the opportunity 
to review this evidence in conjunction with the veterans 
claim.  The Federal Court decision requires that the case be 
remanded to the RO for review of the actions taken by the 
Board.

Accordingly, the claim is remanded to the RO for the 
following actions:

The RO is requested to readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement of the 
case in October 2001.  If the benefit 
sought is not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the claim for 
service connection for PTSD since the 
last supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




